Order entered May 6, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00355-CR

                              EX PARTE JEFFREY FUJISAKA


                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80264-2015

                                            ORDER
       Appellant is charged by indictment with sexual performance by a child. This appeal is

from the trial court’s order denying appellant pretrial habeas corpus relief on his challenge to the

constitutionality of the statute under which the prosecution is being brought. We note that

appellant uses the full name of the child complainant in his brief. Accordingly, we STRIKE

appellant’s brief and order it redrawn to use only the child’s initials. We ORDER appellant to

file his amended brief within TEN DAYS of the date of this order.

       The State’s brief remains due on the date set out in the Court’s order of March 19, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to F.

Clinton Broden and the Collin County District Attorney’s Office.

                                                       /s/   ROBERT M. FILLMORE
                                                             PRESIDING JUSTICE